DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/12/2022  directed towards the amended claims have been fully considered but they are not persuasive.
In short, the current application is a slight modification of the applicant’s prior application, Kiarostami et al. (US 2018/0056751) with the addition of  a touch screen interface and  temper sensors in alternate locations in the coolant and potable water paths, which have been obviated by the new prior art.
Additionally, the thermistor has been in existence since around 1830 and so would not be deemed new technology and therefore obvious to substitute for alternative temperature sensors, as even mentioned in Kiarostami 751.
Claim Objections
Claim 1 is  objected to because of the following informalities: In line  6, the term “said control system” is used, but lacks antecedent basis, but since only a single control system is disclosed, the Office understands the Applicant’s true meaning.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and  13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kiarostami et al. (US 2018/0056751).
Regarding claim 1, Kiarostami discloses a hydronic heating system comprising a source of potable water (City Water, Figure 4), a coolant reservoir (100,140, Figure 2 A) to hold coolant, a heat exchanger (153) to exchange heat between said coolant and said potable water,  and a first thermistor to sense the temperature of coolant (202, i.e. aquastat which as noted in [0061] could readily be replaced with thermistors) in said coolant reservoir and to send a signal corresponding to said temperature sensed to said control system (111), a burner assembly (102, [0032])  controlled by said control system to apply heat to said coolant, said control system initiating or terminating combustion within said burner assembly thereby to regulate the heat applied to said coolant in said coolant reservoir ([0044]).
Regarding claim 2, Kiarostami (K) discloses the hydronic heating system as in claim 1 and further comprising a coolant line (K-100-152, in Figure 4) extending from said coolant reservoir (K-100) to said heat exchanger (K-153) and a coolant pump (K-152) in said coolant line to move said coolant through said heat exchanger responsive to a signal from said control system (K-[0052]). 
Regarding claim 13, Kiarostami (K) discloses a method of controlling a hydronic heating system comprising heating a source of coolant by a burner (102, [0033], Figure 2A) , passing coolant from a source of said coolant through a heat exchanger (153, Figure 4) under the direction of a control system (111), measuring the temperature of said coolant (via 125, [0061]) by a thermistor being a resistor producing substantially continuous  electrical signal responsive to changes of resistance by the change of temperature in said coolant.
Regarding claim 14, Kiarostami (K) discloses the method as in claim 13 wherein said coolant is passed from said source of coolant (K-100) to said heat exchanger (K-153) by a coolant pump (K-152) under the control of said control system (K-,111, [0044]). 
Regarding claim 15, Kiarostami (K) discloses the method as in claim 14 and further comprising passing potable water (K-City Water via 165) from a source of potable water through a potable water line to a heat exchanger (K-153). 
Regarding claim 16, Kiarostami (K) discloses the method as in claim 15 and further comprising detecting the flow of potable water in said potable water line by a flow switch (K-157, Figure 4, [0040]) passing a signal to said control system. 
Regarding claim 17, Kiarostami (K) discloses the method as in claim 16 wherein said control system controls said coolant pump by signals sent from said control system to said coolant pump, said signals sent from said control system being responsive to said signal from said flow switch (K-157, Figure 4, [0040]). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5  are rejected under 35 U.S.C. 103 as being unpatentable over Kiarostami et al. (US 2018/0056751) and XU et al. (US 2021/0207848).
Regarding claim 3, Kiarostami (K), as modified, discloses the hydronic heating system as in claim 2 and further comprising a source of potable water (K- City Water), a potable water line  (K-110, [0040]) extending from said source of potable water to said heat exchanger (K-153), a faucet (K- [0040]) extending connected to said potable water line downstream of said heat exchanger, but not  a thermistor in said potable water line located downstream from said heat exchanger and a mixing valve positioned between said potable water line upstream and downstream of said heat exchanger, said thermistor acting to send a signal to said control system responsive to temperature changes in said potable water, said control system controlling the operating of said coolant pump in said coolant line. 
However, XU discloses control system for a heating system (Abstract) with a sensor (7a,Figure 1, as a clarification thermistors and sensors are fungible) in said potable water line located downstream from said heat exchanger (12) and a mixing valve  (6)  positioned between said potable water line upstream and downstream of said heat exchanger, said thermistor acting to send a signal to said control system responsive to temperature changes in said potable water, said control system controlling the operating of said coolant pump  (4, i.e. compressor, [0041]) in said coolant line. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to measure the water temperature exiting the heat exchanger and therefore more accurately control the delivery temperature of the water to the end user.
Regarding claim 4, Kiarostami (K), as modified, discloses the hydronic heating system as in claim 3 and further comprising a first space heating loop (K-116) extending from said coolant tank (K-100) and a first coolant pump (K-133) in said first space heating loop, said first coolant pump being controlled by said control system (K-111). 
Regarding claim 5, Kiarostami (K), as modified, discloses the hydronic heating system as in claim 4 and further comprising a second space heating loop (K-117) extending from said coolant tank (K-100) and a second coolant pump (K-134) in said second space heating loop, said second coolant pump being controlled by said control system (K-111). 
Claims 6-8 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Kiarostami et al. (US 2018/0056751), XU et al. (US 2021/0207848), and Spors et al. (US 2020/0224911).
Regarding claim 6, Kiarostami (K), as modified, discloses the hydronic heating system as in claim 5, but not that it further comprises a user operated touch screen connected to said control system, said touch screen allowing communication with said control system and having a user readable display displaying coolant and potable water temperatures. 
However, Spors discloses a user operated touch screen (Abstract, 500, Figure 5) designed to be connected to said control system, said touch screen allowing communication with said control system and having a user readable display displaying coolant and potable water temperatures ([0006], the device can be configured to any signal desired).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a touchscreen display as a common interface to inter and receive data from a system to be monitored.
Regarding claim 7, Kiarostami (K), as modified, discloses the hydronic heating system as in claim 6 and further comprising first fans (K-150) in said first space heating loop (K-116), said first fans having a variable speed responsive to said touch screen ([0046], 338).
Regarding claim 8, Kiarostami (K), as modified, discloses the hydronic heating system as in claim 7 and further comprising second fans (K-150) in said second space heating loop (K-117), said  second fans having a variable speed responsive to said touch screen ([0046], 338). 
Regarding claim 18, Kiarostami (K), discloses the method as in claim 16 and further sensing temperatures by a resistor being a thermistor producing  a change of resistance  corresponding  to the temperature of liquid measured ([0061]), but not that the liquid being sensed was  the temperature of said potable water in said potable water line said thermistor passing a temperature dependent signal to said control system and said control system sending a touch screen signal to a touch screen where said temperature of said potable water is displayed to a user.
However, XU discloses control system for a heating system (Abstract)  with the method step of sensing the temperature of said potable water in said potable water line with a sensor (7a, Figure 1, as a clarification thermistors and sensors are fungible).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to measure the  output water temperature to more accurately control the delivery temperature of the water to the end user.
Additionally, Spors discloses a user operated touch screen (Abstract, 500, Figure 5) designed to be connected to said control system, said touch screen allowing communication with said control system and having a user readable display displaying coolant and potable water temperatures ([0006], the device can be configured to any signal desired).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a touchscreen display as a common interface to inter and receive data from a system to be monitored.
Regarding claim 19, Kiarostami (K), as modified, discloses the method as in claim 18 wherein said temperature dependent signal sent by said potable water thermistor (XU-7a, [0041]) sends a  control board signal to said control board (K-111) to commence the combustion in said burner when said temperature in said potable water falls below a predetermined value (K-0058]). 
 Claims 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over Kiarostami et al. (US 2018/0056751), XU et al. (US 2021/0207848), Spors et al. (US 2020/0224911), and Knorr, JR. et al. (US 2009/0223466).
Regarding claim 9, Kiarostami (K), as modified, discloses the hydronic heating system as in claim 8, but not that it further comprises an oxygen sensor in said burner assembly to sense combustion efficiency, a combustion fan connected to said burner assembly to provide combustion air to said burner assembly and a compressor to provide compressor air to said burner assembly, said oxygen sensor sending a signal to said control system, said control system regulating the output of said combustion air and said compressor air from either or both of said compressor and said combustion fan. 
However, Knorr discloses a boiler control system (Abstract) further comprising an oxygen sensor (410,[0041]) in said burner assembly to sense combustion efficiency, a combustion fan connected to said burner assembly to provide combustion air to said burner assembly and a compressor to provide compressor air to said burner assembly, said oxygen sensor sending a signal to said control system, said control system regulating the output of said combustion air and said compressor air from either or both of said compressor and said combustion fan ([0062]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the burner to include a fan controller and oxygen sensor in order to ensure proper combustion which not only will increase the system’s efficiency, but also prevent carbon monoxide poisoning among the occupants of the building.
Regarding claim 10, Kiarostami (K), as modified, discloses the hydronic heating system as in claim 9 and further comprising a flow switch (K-152, Figure 4) in said potable water line to sense potable water movement when said faucet is opened, said flow switch sending a signal to said control system (K-111) when said potable water movement in said potable water line commences, said control system sending a signal to said coolant pump in said coolant line to regulate the operation of said coolant pump under said signal from said flow switch (K-[0053]). 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kiarostami et al. (US 2018/0056751) and Johnson  et al. (US 2015/0114317).
Regarding claim 11, Kiarostami discloses a temperature sensing system comprising a coolant tank (100, Figure  4), a coolant line (108) extending from said coolant tank to a heat exchanger (153) , a potable water line (165)  extending from a potable water tank (City water supply tank)  to said heat exchanger (153), but not a temperature sensing device (55) mounted on  the surface of  said heat exchanger to sense the temperature of said potable water passing through said heat exchanger. 
However, Johnson disclose a compact diesel heater (Abstract) wherein a temperature sensing device (180, i.e. aquastat)  is mounted on  the surface of  said heat exchanger (160, [0022]) to sense the temperature of said potable water passing through said heat exchanger.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to locate the temperature sensor on the exit of the heat exchanger in order to get an accurate temperature reading thus avoiding overshooting and possible scalding of the users. 
Regarding claim 12, Kiarostami (K), as modified, discloses the temperature sensing system as in claim 11 wherein said temperature sensing device is an aquastat (180).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762